Citation Nr: 1416562	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1988 to February 1998.  

This case comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In September 2013, the Board reopened and then remanded these matters for additional development.  With regard to the issue of service connection for hypertension, the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As discussed below, another remand is necessary to decide the claim for service connection for uterine fibroids.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for uterine fibroids is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had chronic symptoms of hypertension in service. 

2.  Symptoms that were later diagnosed as hypertension were continuous since service separation.





CONCLUSION OF LAW

The criteria for presumptive service connection for hypertension are met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002) 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for hypertension, as presumptively incurred in service based on "chronic" symptoms of hypertension in service, under 38 C.F.R. § 3.303(b).  This Board decision constitutes a full grant of the benefits sought on appeal, with no remaining question of law or fact to be decided; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to that claim.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Service Connection for Hypertension

The Veteran contends that currently diagnosed hypertension is related to service.  Specifically, she asserts that her blood pressure has been "up and down" since 1996, while she was on active duty service, but that she did not begin taking antihypertensive medication until 2000, approximately two years after service separation.  

The Board finds that the evidence is in equipoise on the question of whether symptoms of hypertension were chronic in service.  The Veteran's service treatment records show that she had elevated blood pressure on several occasions.  During a 5 day blood pressure check in 1996, blood pressure readings were as follows: 150/100 and 148/92 on January 31, 1996; 138/94 on February 1, 1996; 120/90 on February 2, 1996; 111/92 and 127/77 on February 3, 1996; and 139/74 and 132/66 on February 4, 1996.  On February 8, 1996, blood pressure was 133/84.  Based on this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of hypertension were chronic in service, so the criteria for presumptive service connection at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board further finds that symptoms of hypertension were continuous since service separation.  The Veteran was afforded a VA examination in July 1998, where her blood pressure was recorded at 108/70.  A VA outpatient treatment note from January 1999, less than one year after service separation, shows that the Veteran was diagnosed with "borderline hypertension."  A February 1999 treatment record showed blood pressure readings of 150/83 and 141/84.  As noted, the Veteran began taking medication to control her hypertension in 2000.    

The Veteran was afforded an October 2013 VA examination to assist in determining the nature and etiology of her currently diagnosed hypertension.  After reviewing the claims file and conducting a clinical examination of the Veteran, the VA examiner concluded that hypertension was not caused by or incurred in service.  The VA examiner explained that the in service incidents of high blood pressure could have been caused by stress, pain, shortness of breath or in anticipation of a medical procedure.  

The Board finds that the weight of the positive and negative evidence is in relative equipoise on the question of whether symptoms of hypertension were chronic in service and continuous since service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for hypertension is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that the issue of service connection for uterine fibroids must be remanded again to obtain an adequate examination that complies with the directives of the September 2013 remand. 

The evidence of record shows that the Veteran had numerous gynecological problems during service.  The Veteran was diagnosed with uterine fibroids in 2005, and underwent a hysterectomy in 2006.  The Veteran was afforded an October 2013 VA examination; however, that examination was not adequate because it did not provide a complete rationale, and misstated some of the relevant evidence.

In light of the above, the Board finds that a new VA examination is required to determine whether in-service gynecological problems caused or were symptoms of uterine fibroids diagnosed after service separation.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA gynecology examination, conducted by a physician, to ascertain the current nature and etiology of any gynecological disability, including status-post hysterectomy as a result of uterine fibroids.  The examiner should be requested to: 

a.  Indicate by diagnosis all gynecological disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed gynecological disability, including status-post hysterectomy as a result of uterine fibroids, had its onset in service or is otherwise related to service.  

The examiner should specifically reconcile the opinion with: a February 1995 service treatment record showing that the Veteran had abnormal vaginal bleeding during a pregnancy; A March 1996 service treatment record noting uterine problems; a January 1997 private treatment record showing that the Veteran was anemic and taking an iron supplement during service; a November 1991 service treatment record shows the Veteran had vaginal bleeding and pain during intercourse; an October 1995 service treatment record showing vaginal discharge and cervical motion tenderness; and a February 1995 record showing that the Veteran went to the emergency room for vaginal bleeding and a cervical blood clot.  

Additionally, the examiner should reconcile the opinion with a December 2005 private treatment record showing a diagnosis of uterine fibroids, and an April 2006 private treatment record showing a hysterectomy due to uterine fibroids.  

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


